Citation Nr: 0330316	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder  (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Huntington, West Virginia RO that granted service connection 
for PTSD, and assigned a 30 percent rating effective from 
December 8, 1997.  The veteran timely appealed the rating 
assigned. 

In December 2002, a videoconference hearing was conducted by 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing is of record.

The veteran and his representative have raised the issue of 
entitlement to a total disability rating based on 
unemployability due to service-connected disability.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the Department of 
Veterans Affairs (VA) will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate his claim 
for an initial rating for PTSD in excess of 30 percent, nor 
has it adequately informed the veteran of the proper time 
frame in which he may submit such evidence.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In this regard, during the December 2002 videoconference 
hearing before the Board, the veteran testified that he had 
been awarded disability benefits by the Social Security 
Administration (SSA) in 1998.  The United States Court of 
Appeals for Veterans Claims has made it clear that Social 
Security Administration records are relevant to claims for VA 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Furthermore, the veteran testified that he has received 
psychiatric treatment from the Logan Vet Center and the 
Huntington VA Medical Center as recently as December 2002.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from these facilities.

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action: 

1.  The RO should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103.  The RO should inform 
the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should contact the Social 
Security Administration in order to obtain 
a copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.  All records obtained 
should be associated with the claims file. 

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the Logan 
Vet Center and the Huntington VA Medical 
Center.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran so 
notified.  

4.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence. 

5.  The RO should then undertake any other 
development required to comply with the 
VCAA and implementing regulations, to 
include ordering any psychiatric 
examinations deemed necessary.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
attention is directed to the issue of 
whether referral for consideration of an 
extraschedular rating is appropriate 
under the provisions of 38 C.F.R. § 
3.321(b)(1).  Should submission under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

